DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 16, and 20 have been amended and no claims have been added and/or canceled.
Claims 1-20 are pending with claims 1 and 20 as independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freivald et al. (US 5,898,836, pub. 04/27/1999, hereinafter as Freivald) in view of Kletter (US 2011/0197121, pub. 08/11/2011).

As per claim 1, document management apparatus comprising: 
a first database, configured to store a correspondence relationship between a first document and a second document, (Freivald discloses in [col. 6, ln 55-67] “Change-detection server 20 contains three basic components. Database 16 stores the archive of CRC's for registered web-page documents. The URL identifying the web page and the user's e-mail address are also stored with the archived CRC's. Responder 24 communicates with the user at client 14 to setup or register a web page document for change detection. Minder 22 periodically fetches registered documents from document server 12 through Internet 10… The user on client 14 registers a web page document by specifying the URL which identifies the web page.” And in [col. 7, ln 2-17] “The user then selects which portions of the web page document are to be compared for changes. The user can select paragraphs of text by dragging a highlight across the text. Responder 24 then stores the location of the selected text and generates one or more CRC for the selected text. Responder 24 then stores the CRC(s), URL, and e-mail address in database 16.” The change-detection server stores a registered URL that identifies the first document, which is the archived CRC’s for the registered webpage document, and the second document, which the version of the webpage document that periodically retrieved to be compared with previously stored version. So, the generated CRC for the user-selected portions from the webpage document, as a first document, is/are stored to be utilized to compare them with CRC generated for recently or new version of the webpage document, as a second document, in order to identify changes between the two versions of the webpage document)
the correspondence relationship is that the second document refers to at least one of a plurality of elements forming the first document; (Freivald discloses in [col. 6, ln 1-31] “Client 14 retrieves web pages of files from document server 12 through Internet 10. These web pages are identified by a unique URL (uniform resource locator) which specifies a document file containing the text and graphics of a desired web page. Often additional files are retrieved when a document is retrieved. The " document" returned from document server 12 to client 14 is thus a composite document composed of several files of text, graphics, and perhaps sound or animation. The physical appearance of the web page on the user's browser on client 14 is specified by layout information embedded in non-displayed tags, as is well-known for HTML (hyper -text markup language) documents. Often these HTML documents contain tags with URL's that specify other web pages, perhaps on other web servers which may be physically located in different cities or countries. These tags create hyper-links to these other web servers allowing the user to quickly jump to other servers. These hyper-links form a complex web of linked servers across the world; hence the name "world-wide web".” Sections in the source HTML document may comprise tags with URLs that specify or refer graphical element such as images and/or text that are external from source document server 12. In other words, the displayed images and/or text in the second document, the current or recent retrieved document, may refer to content from external source document or first document via the URLs in the tags)
a second database, configured to hold information indicating a content of each of the plurality of elements; (Freivald discloses in [col. 7, ln 1-16] “The user then selects which portions of the web page document are to be compared for changes. The user can select paragraphs of text by dragging a highlight across the text. Responder 24 then stores the location of the selected text and generates one or more CRC for the selected text. Responder 24 then stores the CRC(s), URL, and e-mail address in database 16.” And in [col. 9, ln 31-58] “each section in an HTML document can be separately checksummed and CRC's for each section can be archived instead of one CRC for the entire document. Users can select sections and just these sections can be compared for changes… Each of the sections defined by HTML tags can be separately checksummed…a table constructed from the CRC's for each section. CRC1 is the checksum for the text in section 1, while CRC3 is the checksum for the text in section 3.” EX.: the information being held may be the generated CRC for each selected portions, sections and/or elements of the webpage and the URL corresponding to the portion, wherein the portion/element may be a paragraph, s sentence, a word, an image, etc. Therefore, database 16 appears to act similarly as the second database such that the database stores CRC and/or checksum for each selected portion/element from particular document identified by its URL. See fig. 7) and 
a processor, configured to: 
acquire information regarding the second document related to the first document from the first database, and notify a participant of the second document of information regarding a changed element of the first document in response to determining that at least one of the plurality of elements referred by the second document is changed; (Freivald discloses in [col. 7, ln 1-39] “Minder 22 reads the URL of the registered document from database 16. Minder 22 automatically fetches from document server 12 a fresh copy of the web-page document pointed to by the URL… Once a fresh copy of the registered document has been fetched from the Internet, one or more CRC's of the fresh document are generated. These CRC's are compared to archived CRC's stored in database 16. A mis -compare of one or more CRC's indicates that the document changed.” EX.: the acquired information regarding the second document related to the first document may be the generated CRC’s of the fresh copy of the webpage, as the second document, to be compared with the archived CRC’s of the registered document, as the first document. A mis-compare of one or more CRC indicates change in one or more elements in the fresh copy of the webpage in comparison with the previous version of the webpage)
wherein the information regarding the changed element of the first document includes a notification indicating which element of the first document is changed,; (Freivald discloses in [col. 10, ln 53 to col. 11, ln 17] “When a match is found, the change code in column 82 is set to 00, indicating than no change occurred in this section… The change codes are initialized to 11 before processing. Any sections whose change codes remain 11 at the end of processing are new sections, and the user can be notified and these new sections highlighted in a copy of the new document sent to the user. Any enabled archived sections which have no matching CRC's in table 80 also cause a change notification to be sent, although the location of the change cannot be determined since the original document was not stored… When sections are deleted altogether, a copy of the deleted section cannot be recovered from the archived CRC.” And in [col. 12, ln 59 to col. 13, ln 8] “The change-detection tool described herein can determine not just that a change has occurred in a document: the structure of the changes to a document can be determined by localizing which parts of the document have been changed. These changed portions can be highlighted in the document and attached to the e-mailed change notice… Archiving CRC's of a document rather than the document itself vastly reduced storage requirements.” EX.: the changed element may be indicated by highlighting the changed element)
Freivald does not explicitly disclose
the notification includes a display that displays the second document, a content of the changed element and a content of an element of the changed element before being changed, in response to determining that positions of the at least one of the plurality of elements are changed, an image indicating the positions of the of the at least one of the plurality of elements before being changed are disposed side by side to an image indicating the positions of the at least one of the plurality of elements after being changed on the notification. However, Kletter, in an analogous art, discloses in ([0028-0029 and 0038-0043] “The common track changes display is a single file view with incorporated changes from the other file…The changes shown will and are identified in a variety of different ways (see pairs, 302-302a, 304-304a, 306-306a, as examples) depending on the type of change… all changes are accurately highlighted, and because the content is always aligned, it is easy for the user to compare the content of the two files in the side-by-side view and quickly recognize the changes.” EX.: a single image view display the at least one element before and after change using alignment and highlighting technique to easily identify added, removed, and/or changed elements. EX.: the side-by-side image displays a single file that layout identifies changes to document elements before and after change. For example, element 302 and 302a represent element before change and after change. See figs. 3B and 3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Freivald with the teaching of Kletter to provide “an automated way for detecting and highlighting changes and presenting the results in a visually effective manner that is both intuitive and easy for viewers to quickly recognize.” See Kletter [0034].

As per claim 2, the rejection of the document management apparatus according to claim 1 is incorporated and further wherein a data amount of the information indicating the content of each of the plurality of elements forming the first document, held in the second database, is smaller than a data amount of the element in the first document; (Freivald discloses in [col. 4, ln 126-30] “The database stores a checksum for the document. Thus storage requirements for the database are reduced by archiving checksums and not entire documents.”). 

As per claim 3, the rejection of the document management apparatus according to claim 2 is incorporated and further wherein the information indicating the content of each of the plurality of elements forming the first document, held in the second database, is a hash value of the content of each of the plurality of elements; (Freivald discloses in [col. 15, ln 16-21] “A checksum can be generated by the CRC method, or by a hashing method, or by some other technique to produce a statistically unique compacted result.” ). 

As per claims 4-6, the rejection of the document management apparatus according to claim 1 is incorporated and the apparatus further comprising: wherein the processor that repeatedly acquires the first document from a storage location in which the first document is stored, wherein, in a case where the information indicating the content of the element in the first document acquired this time is changed from the information indicating the content of the identical element in the first document acquired at a previous time, the processor sends a notification of information regarding the element; (Freivald discloses in [Abstract, col. 8, ln 6 to col. 9, ln 26 and col. 10, ln 53 to col. 11, ln 17] “ change-detection web server automatically checks web-page documents for recent changes. The server retrieves and compares documents one or more times a week…change column 82 is added to temporary table 80 to keep track of the type of changes found. A change code is written in column 82 for each section when a match is found or not found. When a match is found, the change code in column 82 is set to 00, indicating that no change occurred in this section. After all archived sections in record 40' have been compared, when all change codes in column 82 are 00, then no new sections or changed were found. However, sections with change codes other than 00 indicate a change… The change codes are initialized to 11 before processing. Any sections whose change codes remain 11 at the end of processing are new sections, and the user can be notified and these new sections highlighted in a copy of the new document sent to the user.” EX.: a section may be interpreted as an element, portion, text in an HTML tag, etc. “The information indicating the content of the element” may be interpreted as checksum code or CRC assigned to each selected section/element in document 30, which represent the first document. The term “repeatedly acquired” may be interpreted as “retrieved one or more times a week”. Thus, the change-detection web server repeatedly check for change in selected sections in document 30 by comparing the selected sections with sections in newly retrieved document 30’. Change in CRC code indicates change in the corresponding section/element. Table 82 in fig. 9 illustrates CRC code 00 indicate element has not changed, whereas codes 01 and/or 11 indicate section/element has been changed. Copy of document 30’ may be sent to the user indicating the changed section/element via highlighting)

As per claim 7, the rejection of the document management apparatus according to claim 4 is incorporated and the apparatus further wherein every time the processor acquires the first document, updates the information held in the second database to information indicating a content of each of a plurality of elements forming the first document acquired at the time, wherein, in a case where the information indicating the content of the element forming the first document which is initially acquired after the processor performs update is changed from the information indicating the content of the element stored in the second database, the notification unit sends a notification of information regarding the element; (Freivald discloses in [col. 7, ln 40-55] “a document-change notice being generated and sent to the user. When a change has been detected by minder 22, a change notice is sent by e-mail to the registered user at client 14. The user's e-mail address is fetched from database 16 by minder 22. The new CRC's generated from the fresh copy of the registered document are written to database 16 so that future comparisons reflect the recent changes.” EX.: the user may be notified by update to the database 16 by minder 22). 

As per claim 8, the rejection of the document management apparatus according to claim 5 is incorporated and the apparatus further wherein every time the processor acquires the first document, updates the information held in the second database to information indicating a content of each of a plurality of elements forming the first document acquired at the time, wherein, in a case where the information indicating the content of the element forming the first document which is initially acquired after the processor performs update is changed from the information indicating the content of the element stored in the second database, the processor sends a notification of information regarding the element; (rejected based on rationale used in rejection of claim 7). 

As per claim 9, the rejection of the document management apparatus according to claim 6 is incorporated and the apparatus further wherein every time the processor acquires the first document, updates the information held in the second database to information indicating a content of each of a plurality of elements forming the first document acquired at the time, wherein, in a case where the information indicating the content of the element forming the first document which is initially acquired after the processor performs update is changed from the information indicating the content of the element stored in the second database, the processor sends a notification of information regarding the element; (rejected based on rationale used in rejection of claim 7). 

As per claim 10, the rejection of the document management apparatus according to claim 1 is incorporated and further wherein, in a case where a new element is added to the first document, or at least one of the plurality of elements of the first document is deleted, the processor notifies the participant of information regarding the added or deleted element; (Freivald discloses in [col. 10, ln 66 to col. 11, ln 17] “The change codes are initialized to 11 before processing. Any sections whose change codes remain 11 at the end of processing are new sections, and the user can be notified and these new sections highlighted in a copy of the new document sent to the user. Any enabled archived sections which have no matching CRC's in table 80 also cause a change notification to be sent, although the location of the change cannot be determined since the original document was not stored” EX.: added and/or deleted sections may be identified and a change code may be used to indicate the type of change such as selection being added indicated by code 11). 

As per claim 11, the rejection of the document management apparatus according to claim 2 is incorporated and further wherein, in a case where a new element is added to the first document, or at least one of the plurality of elements of the first document is deleted, the processor notifies the participant of information regarding the added or deleted element; (rejected based on rationale used in rejection of claim 10). 

As per claim 13, the rejection of the document management apparatus according to claim 10 is incorporated and the apparatus further wherein the processor repeatedly acquires the first document from a storage location in which the first document is stored, wherein, in a case where the first document acquired this time includes an element not included in a plurality of elements forming the first document acquired at a previous time, the processor notifies the participant of information regarding the element as information regarding the added element, and, in a case where the first document acquired this time does not include an element included in a plurality of elements forming the first document acquired at a previous time, the processor notifies the participant of information regarding the element as information regarding the deleted element; (Freivald discloses in [col. 10, ln 66 to col. 11, ln 7] “The change codes are initialized to 11 before processing. Any sections whose change codes remain 11 at the end of processing are new sections, and the user can be notified and these new sections highlighted in a copy of the new document sent to the user. Any enabled archived sections which have no matching CRC's in table 80 also cause a change notification to be sent, although the location of the change cannot be determined since the original document was not stored.” EX.: notifications may be sent to the user regarding added and deleted sections).
 
As per claim 14, the rejection of the document management apparatus according to claim 13 is incorporated and the apparatus further wherein every time the processor acquires the first document, updates the information held in the second database to information indicating a content of each of a plurality of elements forming the first document acquired at the time, wherein, in a case where the first document which is initially acquired after the processor performs update includes an element not included in a plurality of elements forming the first document stored in the second database, the processor notifies the participant of information regarding the element as information regarding the added element, and, in a case where the first document which is initially acquired after the processor performs update does not include an element included in a plurality of elements forming the first document stored in the second database, the processor notifies the participant of information regarding the element as information regarding the deleted element; (rejected based on rationale used in rejection of claim 13). 

As per claim 15, the rejection of the document management apparatus according to claim 1 is incorporated and further wherein the second database further holds position information indicating a position of each of the plurality of elements in the first document, and wherein, in a case where a position of at least one of the plurality of elements is changed, the processor notifies the participant of information regarding the at least one element of which the position is changed; (Freivald discloses in [Abstract] “Re-ordering of sections does not generate a change notification when the checksums otherwise match. Thus format and layout changes do not generate change notifications, and the frequency of notices to user is reduced.” and in [col. 10, ln 60-65] “This filters out minor changes caused by re-ordering or changing the layout of a web page. A change is only signaled when the content of a selected section is changed.” And in [col. 15, ln 26-30] “Change notification can be made for changes, documents moved to another URL, documents that can no longer be found, or re-ordered documents without other changes to the text in the sections that were re-ordered.” EX.: even though Freivald indicates that the re-ordering of the sections may not be signaled because it is minor change that would increase the frequency of the notices to the user. However, Freivald suggests that the re-ordering of sections, which indicates position information, may be tracked as minor changes and the user may be notified).

As per claim 16, the rejection of the document management apparatus according to claim 15 is incorporated and further wherein the processor notifies the participant of a content of a range of elements among the plurality of elements forming the first document, wherein the range of elements includes the at least one element in the first document as the information regarding the at least one element of which the position is changed; (Freivald discloses in [col. 10, ln 22-59] “The user can select portions of source document 30 by dragging a highlight with a mouse over the text to be selected.” And in [col. 15, ln 25-30] “Change notification can be made for changes, documents moved to another URL, documents that can no longer be found, or re-ordered documents without other changes to the text in the sections that were re-ordered.”).

As per claim 17, the rejection of the document management apparatus according to claim 16 is incorporated and further wherein the processor notifies the participant of information indicating contrast between a content of the range before the position is changed and a content of the range after the position is changed as the information regarding the at least one element of which the position is changed; (rejected based on rationale used in rejection of claim 16)

As per claim 18, the rejection of the document management apparatus according to claim 15 is incorporated and the apparatus further wherein the processor repeatedly acquires the first document from a storage location in which the first document is stored, wherein, in a case where a position of at least one of the plurality of elements is changed, and a position of the element in the first document acquired this time by the acquisition unit is changed from a position of the identical element in the first document acquired at a previous time, the processor sends a notification of information regarding the element; (rejected based on rationale used in rejection of claim 15).

As per claim 19, the rejection of the document management apparatus according to claim 18 is incorporated and the apparatus further wherein every time the processor acquires the first document, updates position information of each of a plurality of elements held in the second database to information indicating a position of each of a plurality of elements forming the first document acquired at the time, wherein, in a case where a position of the element of the first document which is initially acquired after the processor performs update is changed from a position indicated by the position information of the element stored in the second database, the processor sends a notification of information regarding the element; (Freivald discloses in [col. 7, ln 40-48] re-ordered elements would update position or webpage layout such that the updated webpage layout would be written to database 16 and subsequent retrieval to the webpage would be compared to the latest updated version of the webpage document. The rest of the limitation is rejected based on rationale used in rejection of claim 15).

As per claim 20, a non-transitory computer readable medium storing a program causing a computer to function as: 
a first database, configured to store a correspondence relationship between a first document and a second document, (rejected based on rationale used in rejection of claim 1)
the correspondence relationship is that the second document refers to at least one of a plurality of elements forming the first document; (rejected based on rationale used in rejection of claim 1)
a second database, configured to hold information indicating a content of each of the plurality of elements; and a processor, configured to acquire information regarding the second document related to the first document from the first database, and notify a participant of the second document of information regarding a changed element of the first document in response to determining that at least one of the plurality of elements referred by the second document is changed; (rejected based on rationale used in rejection of claim 1)
wherein the information regarding the changed element of the first document includes a notification indicating which element of the first document is changed, and the notification includes a display that displays the second document, a content of the changed element and a content of an element of the changed element before being changed, in response to determining that positions of the at least one of the plurality of elements are changed, an image indicating the positions of the of the at least one of the plurality of elements before being changed are disposed side by side to an image indicating the positions of the at least one of the plurality of elements after being changed on the notification; (rejected based on rationale used in rejection of claim 1).


Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freivald in view of Kletter in view of Badt et al. (US 2003/0130850, pub. 07/10/2003, hereinafter as Badt) in view of Mehra et al. (US 2010/0125705, pub. 05/20/2010, hereinafter as Mehra).

As per claim 12, the rejection of the document management apparatus according to claim 10 is incorporated and further Freivald does not explicitly disclose wherein the processor sends a notification of information regarding the deleted element in a lower priority than information regarding the element of which a content is changed or information regarding the added element. However, Badt teaches in [0011 and 0027-0028] “a notification of a general broadcast message for playing via a voice mail system can be assigned a lower priority than a notification of a message directed to an individual voice mail user.” levels of priorities may be assigned to notification).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Freivald with the teaching of Badt to provide teaching that “a user can generate a notification which is received by the interface…The notification is then assigned a priority level based upon the speaker's level in the organization (i.e., a notification of a message from the organization president will be assigned a higher priority than a notification of a message from a line manager). In another example, a notification of a general broadcast message for playing via a voice mail system can be assigned a lower priority than a notification of a message directed to an individual voice mail user.” Badt [0027-0028].
Freivald and Badt do not explicitly disclose wherein the notification unit sends a notification of information regarding the deleted element in a lower priority than information regarding the element of which a content is changed or information regarding the added element. However, Mehra teaches in ([0055] “When the snapshot filter (270) receives a delete notification (260), the snapshot filter (270) can determine whether a range of data that the delete notification indicates is being deleted overlaps with a range of protected primary data.” delete notification may be generated for notifying data deletion. Accordingly, the teaching Badt and the teaching of Mehra would enhance the system of Freivald such that when element is deleted from the webpage, a low level notification may be generated to the user because the insurance company is looking for new information “to determine whether the change in content is relevant to the determination that the person is being truthful or untruthful.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Freivald with the teaching of Badt and Mehra would enhance the system of Freivald such that when element is deleted from the webpage, a low level notification may be generated to the user because the user  is looking for new information of interest “It is desirable to allow the user to specify only the portion of a document or web page which is of interest.” See Freivald background.

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument: applicant argues amended independent claims.
Response: new reference has been applied to the amended claims as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        07/12/2022

/SHAHID K KHAN/Examiner, Art Unit 2178